DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting devices for adjusting” in claim 1, line 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have literal translations into English from a foreign document which have grammatical and idiomatic errors.  Claim 1, line 6, “by means of”.  Claim 1, line 14 “it intervenes on”.  Claim 5, line 7, “are specular”.  Claim 6, line 2, “in a specular position”.  Claim 9, line 2, “irreversible behavior”. Claim 10, line 2, “irreversible behavior”.  Claim 11, lines 2 and 3, “so as to avoid its weight from weighing”.  Claim 12, lines 6 and 7, “in a specular position”.  It is unclear what a scope of specular is since specular is having the properties of a mirror.
Claim 1 recites the limitations "the direct extrusion" in line 1, “the position” in line 8, “the position” in line 13, “locking it in a configuration previously reached” in line 15, no configuration is set forth in the claim and it is not clear what the adjustment device is locking, “the end” in line 16 and “said activation” in line 16.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "in which one end" in line 4, it is not clear what one end is referring to the lower body or container holder.  In line 7 “either directly or indirectly”, it is not clear what a scope of directly or indirectly is, if indirectly is supposed to mean that the screw is connected to other structure and then to the through cavity then the other structure should be claimed.  In line 8, “as a result of the resting”, what is resting? The container holder or the adjustment screw?  In claim 12, it is not clear what “it” is referring to the motorized member or the adjustment screw?
Claim 7 recites the limitations, “the said” in line 5 should be --said--, “the axis” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “is indirectly screwed” in lines 1 and 2, it is not clear what a scope of indirectly is, if indirectly is supposed to mean that the screw is connected to other structure and then to the through cavity then the other structure should be claimed.
Claim 12 recites “portionsof” in line 4, which should be --portions of--.  In lines 5 and 6 “a vertical reference plane” it is not clear if this is the same vertical reference plane in claim 5 or another plane.
Claim 13 recites the limitation "the weight" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “along a direction orthogonal to a vertical reference plane” it is not clear if this is the same vertical reference plane in claim 5 or another plane.
Claim 16, recites the limitation “further motorized members” in lines 1 and 2, it is not clear what “further” is referring to since claim 1 sets forth “at least one motorized member” in line 10 which is a singular or plural limitation, are the further motorized members different structure from the at least one motorized member?
Claim 16, recites the limitation “further adjustment means” in line 2, it is not clear what “further” is referring to since claim 1 sets forth “a plurality of adjustment devices” in line 8, are the adjustment means different structure from the adjustment devices?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombard (3,431,765).  Lombard discloses a container holder (48) having a container .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombard in view of Tomita et al. (JP06-170438).  Lombard does not disclose container .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 4, 5 and 6 and overcoming the 35 USC 112b rejections.
The prior art of record does not disclose that an adjustment device comprises a lower body slidably inserted in a through cavity defined by a portion of the container holder, in which one end of the lower body protrudes from the through cavity and rests on a pad of the said plurality of pads, an adjustment screw integral with said lower body, wherein the screw is threadably connected to a threaded portion of the through cavity so that, as a result of the portion of the container holder resting on the pad, a rotation of said adjustment screw sets a displacement of said portion of the container holder along a direction parallel to an axis of said adjustment screw, wherein the at least one motorized member is connected to the adjustment screw to rotate it about its axis.
Claims 8-16 would be allowable as they depend from claim 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725